DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 11/17/2021.  Examiner acknowledged that claims 1, 6, 11, 16 and 19 are amended; claims 20-21 are canceled.  Currently, claims 1-19 are pending.
Response to Arguments
Applicant’s arguments filed on 11/17/2021 with respect to claim(s) 1, 11 and 16 have been considered but are moot in the new ground of rejection in view of newly found prior art Sarabia (US 6883947).
Regarding claim 1, 11 and 16, applicant argues (see p.10) that the cited references do not discloses, teach, or suggest, “a laser source located at or near a rear end of the vehicle and configured to generate a laser beam” and “an electronic control unit (ECU) coupled to…the laser source…and configured to…direct the laser beam towards a roadway behind the vehicle to increase visibility of the vehicle based on the environmental condition.”  This argument is not persuasive.
Examiner disagrees because newly found prior art Sarabia teaches in Fig. 5 a laser source (Fig. 5: 10) located at the rear of the vehicle (50) and generates a laser beam (18BS) toward a roadway (52).  Thus, Sarabia teaches the limitation above.  Accordingly, the rejection of claims 1, 11 and 16 over Gauthier is maintained.
Claims 2-10, 12-15 and 17-19 are similarly rejected as they depend on the respective rejected claims above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 10,124,716) in view of Sarabia (US 6883947) and Meisner (US 2015/0151669).
Regarding Claim 1, Gauthier teaches a system for adaptive lights (Fig. 1) for use in a vehicle (Fig. 2), the system comprising: a headlight (Fig. 1: 120) configured to generate light to be at least partially directed away from the vehicle to illuminate a portion of an environment ([col3 ln45-55] “highway…urban street”) of the vehicle; a sensor (Fig. 1: 164) configured to detect data corresponding to an environmental condition (col6 ln0-5 “sensors 164 may be used to detect various environmental, road, or driving conditions”) in the environment of the vehicle; and an electronic control unit (ECU) (Fig. 1: 140) coupled to the headlight, and the sensor and configured to determine the environmental condition based on the detected data, to adjust an intensity (col1 ln47-55 “identifying a likelihood that at least one of the environmental condition, the road condition, and the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) or an orientation of the light generated by the headlight based on the environmental condition.  
Gauthier does not explicitly teach in Fig. 1 a light source located at or near a rear end of the vehicle and configured to generate a light beam and to direct the light beam behind the vehicle to indicate a presence of the vehicle based on the environmental condition; an electronic control unit (ECU) coupled to the light source.  However, it is required by law and well known in the art that a vehicle must have working rear lights for following vehicles to identify presence of the vehicle ahead as well as traffic (slowdown) conditions.  Additionally, Gauthier teaches in (col11 ln25-30) “a vehicle ahead may detect curved road conditions and may communicate with another vehicle further behind of the upcoming road conditions. The data received from the vehicle's communication system (e.g., vehicle-to-vehicle communication system) may be sent to the ECU, where other additional data may also be considered to determine the likelihood that the vehicle is indeed approaching a curved or hilly section of the road” and (col12 ln25-30) “the high beam headlights may be switched to a low beam mode upon a determination of the likelihood of at least one of the environmental condition, the road condition, and the driving condition meets or exceeds a threshold condition.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Gauthier in order to control the illumination of the tail/rear light using the ECU since the radiation output by the tail/rear light can be seen by following vehicles to indicate presence of a preceding vehicle.  Therefore, the subject matter claimed would have been obvious in view of Gauthier.
Gauthier does not teach a laser source located at or near a rear end of the vehicle and configured to generate a laser beam; an electronic control unit (ECU) coupled to the laser source; to adjust a beam width of the light as it is output by the headlight to be at least one of narrower or broader in a vertical direction, and to direct the laser beam towards a roadway behind the vehicle to indicate a presence of the vehicle based on the environmental condition.
Meisner is in the field of vehicular lighting (abstract) and teaches adjust a beam width (Fig. 6: 306) of the light as it is output by the headlight (Fig. 6: 104) to be at least one of narrower (Fig. 8) or broader in a vertical direction (Fig. 8: beam output angle is adjusted vertically to avoid glaring the forward vehicle and according to road conditions Figs. 5-6; Fig. 3b: α is adjusted according to the pitch rate [0024]), based on the environmental condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with beam width adjustment as taught by Meisner in order to emphasized the region of view of the driver since adjustment of beam height for the driver will provide closes approximation of beam boundary without glaring other drivers [Meisner 0028].  
Sarabia is in the field of vehicle lighting (abstract) and teaches a laser source (Fig. 5: 10) located at or near a rear end (Fig. 5: 10 is located at 50R) of the vehicle and configured to generate a laser beam (Fig. 5: 18B); an electronic control unit (ECU) (Fig. 7A: 40 having the illumination control system) coupled to the laser source and to direct the laser beam towards a roadway behind the vehicle (Fig. 5) to indicate a presence of the vehicle ([col2 ln8-15] “automotive laser illumination module that is effective at enhancing the visibility of a vehicle”)
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with laser light shown behind the vehicle as taught by Sarabia in order to enhance the visibility of the vehicle since laser light can be tune to resonant frequency of water droplets to allow a modulated laser signal which is effectively transmitted through fog (col1 ln55-60).

Regarding Claim 2, Gauthier teaches the system of claim 1 wherein: the headlight is further configured to operate in a normal beam mode and a high beam mode (col1 ln45-50 “the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) in which the light is brighter than (col1 ln20 “high beam headlights give bright, long-range illumination”) in the normal beam mode; the sensor is further configured to detect an oncoming col4 ln35-45 “CPU 140a may perform various computations from the data gathered by the vehicle sensors, cameras, navigation systems, and communications systems.  Such computations may include determining the probability or likelihood the vehicle is approaching certain environmental and road conditions requiring the high beam headlights 120a/b to be turned off.  Such environmental and road conditions may include the vehicle approaching or the likelihood of approaching objects or experiencing events.  This may include, an oncoming vehicle”); and the ECU is further configured to cause the headlight to switch from the high beam mode to the normal beam mode in response to the sensor detecting the oncoming vehicle condition (col4 ln50-55 “ECU 140 may then control headlights 120a/b accordingly, e.g., switching headlights 120a/b from high beam mode to low beam mode”).

Regarding Claim 5, Gauthier teaches the system of claim 1 wherein the ECU is further configured to adjust at least one of a color temperature of the light generated by the headlight or electrical properties (col13 ln55-63 “when the additional data gathered indicates that the current weather conditions include rain, snow, or fog, the ECU may determine that sensed light is a result of the high beam headlights being reflected from the water droplets in the air. Thus, when the ECU determines that the vehicle is driving in wet weather conditions based and likely causing the high beam headlights to be reflected from the moisture in the air, the ECU may turn off the high beam headlights”) of the light generated by the headlight to reduce scattering of the light based on the environmental condition.

Regarding Claim 9, Gauthier teaches the system of claim 1 wherein the sensor includes at least one of a light sensor to detect an amount of refraction of the light from the headlight, a moisture sensor configured to detect moisture in the environment of the vehicle, or a camera (Fig. 1: 162) configured to detect image data in the environment of the vehicle (col5 ln5-10 “the cameras may be oriented to take images and videos of preceding vehicles and oncoming vehicles in front of the vehicle”).

Regarding Claim 10, Gauthier teaches the system of claim 1 further comprising a location sensor (Fig. 1: 166; GPS) configured to detect a current location (col6 ln45 “the navigation processor may determine the location of vehicle in real time”) of the vehicle, wherein the ECU is further configured to adjust at least one of the intensity (col6 ln50-55 “ECU 140 may be configured to automatically shut off the high beam when it detects that the vehicle is travelling in certain road or traffic conditions”) or the orientation of the light generated by the headlight based on the current location of the vehicle.

Regarding Claim 11, Gauthier teaches a system for adaptive lights (Fig. 1) for use in a vehicle (Fig. 2), the system comprising: a headlight (Fig. 1: 120) configured to generate light to be at least partially directed away from the vehicle to illuminate a portion of an environment of the vehicle (col3 ln45-55 “highway…urban street”); a network access device (Fig. 1: 168; Fig. 2: 206) configured to receive information (col7 ln30-35 “Shared data and information may include data collected by the vehicle, such as safety information, locations of curved or hilly sections of road”) corresponding to an environmental condition in the environment of the vehicle; and an electronic control unit (ECU) (Fig. 1: 140) coupled to the headlight, and the network access device and configured to adjust an intensity (col1 ln47-55 “identifying a likelihood that at least one of the environmental condition, the road condition, and the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) or an orientation of the light generated by the headlight. 
Gauthier does not explicitly teach in Fig. 1 a light source located at or near a rear end of the vehicle and configured to generate a light beam; an electronic control unit (ECU) coupled to the light source.  However, it is required by law and well known in the art that a vehicle must have a vehicle ahead may detect curved road conditions and may communicate with another vehicle further behind of the upcoming road conditions. The data received from the vehicle's communication system (e.g., vehicle-to-vehicle communication system) may be sent to the ECU, where other additional data may also be considered to determine the likelihood that the vehicle is indeed approaching a curved or hilly section of the road” and (col12 ln25-30) “the high beam headlights may be switched to a low beam mode upon a determination of the likelihood of at least one of the environmental condition, the road condition, and the driving condition meets or exceeds a threshold condition.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Gauthier in order to control the illumination of the tail/rear light using the ECU since the radiation output by the tail/rear light can be seen by following vehicles to indicate presence of a preceding vehicle.  Therefore, the subject matter claimed would have been obvious in view of Gauthier.
Gauthier does not teach adjust a beam width of the light as it is output by the headlight to be at least one of narrower or broader in a vertical direction, and to direct the laser beam towards a roadway behind the vehicle to indicate a presence of the vehicle based on the environmental condition; a laser source located at or near a rear end of the vehicle and configured to generate a laser beam.
Meisner is in the field of vehicular lighting (abstract) and teaches adjust a beam width Fig. 6: 306) of the light as it is output by the headlight (Fig. 6: 104) to be at least one of narrower (Fig. 8) or broader in a vertical direction (Fig. 8: beam output angle is adjusted vertically to avoid glaring the forward vehicle and according to road conditions Figs. 5-6; Fig. 3b: α is adjusted according to the pitch rate [0024]) based on the environmental condition.

Sarabia is in the field of vehicle lighting (abstract) and teaches a laser source (Fig. 5: 10) located at or near a rear end (Fig. 5: 10 is located at 50R) of the vehicle and configured to generate a laser beam (Fig. 5: 18B); an electronic control unit (ECU) (Fig. 7A: 40 having the illumination control system) coupled to the laser source and to direct the laser beam towards a roadway behind the vehicle (Fig. 5) to indicate a presence of the vehicle ([col2 ln8-15] “automotive laser illumination module that is effective at enhancing the visibility of a vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with laser light shown behind the vehicle as taught by Sarabia in order to enhance the visibility of the vehicle since laser light can be tune to resonant frequency of water droplets to allow a modulated laser signal which is effectively transmitted through fog (col1 ln55-60).

Regarding Claim 12, Gauthier teaches the system of claim 11 further comprising a sensor (Fig. 1: 164) configured to detect an oncoming vehicle condition corresponding to a second vehicle approaching the vehicle from a forward direction relative to the vehicle (col4 ln35-45 “CPU 140a may perform various computations from the data gathered by the vehicle sensors, cameras, navigation systems, and communications systems. Such computations may include determining the probability or likelihood the vehicle is approaching certain environmental…Such environmental and road conditions may include the vehicle approaching or the likelihood of approaching objects or experiencing events. This may include, an oncoming vehicle”) wherein: the col1 ln45-50 “the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) in which the light is brighter than (col1 ln20 “high beam headlights give bright, long-range illumination”) in the normal beam mode; and the ECU is further configured to cause the headlight to switch from the high beam mode to the normal beam mode in response to the sensor detecting the oncoming vehicle condition (col4 ln50-55 “ECU 140 may then control headlights 120a/b accordingly, e.g., switching headlights 120a/b from high beam mode to low beam mode”).

Regarding Claim 14, Gauthier teaches the system of claim 11 wherein the ECU is further configured to adjust at least one of a color temperature of the light generated by the headlight or electrical properties (col13 ln55-63 “when the additional data gathered indicates that the current weather conditions include rain, snow, or fog, the ECU may determine that sensed light is a result of the high beam headlights being reflected from the water droplets in the air. Thus, when the ECU determines that the vehicle is driving in wet weather conditions based and likely causing the high beam headlights to be reflected from the moisture in the air, the ECU may turn off the high beam headlights”) of the light generated by the headlight to reduce scattering of the light based on the environmental condition.

Regarding Claim 16, Gauthier teaches a method for adaptive lights (Fig. 1) for use in a vehicle (Fig. 2), the method comprising: generating, by a headlight (Fig. 1: 120), light to be at least partially directed away from the vehicle to illuminate a portion of an environment of the vehicle (col3 ln45-55 “highway…urban street”); detecting, by a sensor (Fig. 1: 164), data corresponding to an environmental condition (col6 ln0-5 “sensors 164 may be used to detect various environmental, road, or driving conditions”) in the environment of the vehicle; determining, by an electronic control unit (ECU) (Fig. 1: 140), the environmental condition based on the detected data; adjusting, by the ECU, an intensity col1 ln47-55 “identifying a likelihood that at least one of the environmental condition, the road condition, and the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) or an orientation of the light generated by the headlight based on the environmental condition. 
Gauthier does not explicitly teach in Fig. 1 generating, by a light source, a light beam originating from a rear end or near the rear end of the vehicle; directing, by the ECU, the light beam towards behind the vehicle to indicate a presence of the vehicle based on the environmental condition.  However, it is required by law and well known in the art that a vehicle must have working rear lights for following vehicles to identify presence of the vehicle ahead as well as traffic (slowdown) conditions.  Additionally, Gauthier teaches in (col11 ln25-30) “a vehicle ahead may detect curved road conditions and may communicate with another vehicle further behind of the upcoming road conditions. The data received from the vehicle's communication system (e.g., vehicle-to-vehicle communication system) may be sent to the ECU, where other additional data may also be considered to determine the likelihood that the vehicle is indeed approaching a curved or hilly section of the road” and (col12 ln25-30) “the high beam headlights may be switched to a low beam mode upon a determination of the likelihood of at least one of the environmental condition, the road condition, and the driving condition meets or exceeds a threshold condition.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Gauthier in order to control the illumination of the tail/rear light using the ECU since the radiation output by the tail/rear light can be seen by following vehicles to indicate presence of a preceding vehicle.  Therefore, the subject matter claimed would have been obvious in view of Gauthier.
Gauthier does not teach generating, by a laser source, a laser beam originating from a rear end or near the rear end of the vehicle; adjusting, by the ECU, a beam width of the light as it is output by the headlight to be at least one of narrower or broader in a vertical direction based on the ; and directing, by the ECU, the laser beam towards a roadway behind the vehicle to indicate a presence of the vehicle based on the environmental condition.
Meisner is in the field of vehicular lighting (abstract) and teaches adjusting a beam width (Fig. 6: 306) of the light as it is output by the headlight (Fig. 6: 104) to be at least one of narrower (Fig. 8) or broader in a vertical direction (Fig. 8: beam output angle is adjusted vertically to avoid glaring the forward vehicle and according to road conditions Figs. 5-6; Fig. 3b: α is adjusted according to the pitch rate [0024]) based on the environmental condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with beam width adjustment as taught by Meisner in order to emphasized the region of view of the driver since adjustment of beam height for the driver will provide closes approximation of beam boundary without glaring other drivers [Meisner 0028].  
Sarabia is in the field of vehicle lighting (abstract) and teaches generating, by a laser source (Fig. 5: 10), a laser beam originating from a rear end (Fig. 5: 10 is located at 50R) or near the rear end of the vehicle; and directing, by the ECU (Fig. 7A: 40 having the illumination control system), the laser beam towards a roadway behind the vehicle (Fig. 5) to indicate a presence of the vehicle ([col2 ln8-15] “automotive laser illumination module that is effective at enhancing the visibility of a vehicle”) based on the environmental condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with laser light shown behind the vehicle as taught by Sarabia in order to enhance the visibility of the vehicle since laser light can be tune to resonant frequency of water droplets to allow a modulated laser signal which is effectively transmitted through fog (col1 ln55-60).

Regarding Claim 17, Gauthier teaches the method of claim 16 further comprising: detecting, by the sensor, an oncoming vehicle condition corresponding to a second vehicle approaching the vehicle from a forward direction relative to the vehicle (col4 ln35-45 “CPU 140a may perform various computations from the data gathered by the vehicle sensors, cameras, navigation systems, and communications systems.  Such computations may include determining the probability or likelihood the vehicle is approaching certain environmental and road conditions requiring the high beam headlights 120a/b to be turned off.  Such environmental and road conditions may include the vehicle approaching or the likelihood of approaching objects or experiencing events.  This may include, an oncoming vehicle”); and causing, by the ECU, the headlight to switch from a high beam mode to a normal beam mode in which the light is dimmer than the high beam mode in response to the sensor detecting the oncoming vehicle condition (col4 ln50-55 “ECU 140 may then control headlights 120a/b accordingly, e.g., switching headlights 120a/b from high beam mode to low beam mode”).

Regarding Claim 18, Gauthier teaches the method of claim 16 further comprising adjusting, by the ECU, electrical properties (col13 ln55-63 “when the additional data gathered indicates that the current weather conditions include rain, snow, or fog, the ECU may determine that sensed light is a result of the high beam headlights being reflected from the water droplets in the air. Thus, when the ECU determines that the vehicle is driving in wet weather conditions based and likely causing the high beam headlights to be reflected from the moisture in the air, the ECU may turn off the high beam headlights”) of the light generated by the headlight to reduce scattering of the light based on the environmental condition.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier, Sarabia, Meisner as applied to claims 1 and 11 and further in view of Mioc (US 2018/0170254).
Regarding Claim 3, Gauthier, Sarabia and Meisner teach the system with all the limitations as claimed in claim 1 except an interior light located in a vehicle cabin, configured to illuminate at least one of a meter or a gauge inside of the vehicle cabin, and having at least an off-setting in which the interior light generates no light, a low setting in which the interior light generates a first amount of light, and a high setting in which the interior light generates a second amount of light that is greater than the first amount of light; and an ambient light sensor located in the vehicle cabin and configured to detect an ambient amount of light in the vehicle cabin, wherein the ECU is further configured to adjust the interior light between the off setting, the low setting, and the high setting based on the ambient amount of light in the vehicle cabin.
Mioc is in the field automotive lighting (abstract) and teaches an interior light ([0006] “a lamp for ambient light in an interior space”) located in a vehicle cabin (Fig. 5), configured to illuminate at least one of a meter or a gauge (Fig. 5: dashboard) inside of the vehicle cabin, and having at least an off-setting ([0007] “is turned off when the vehicle is locked or all doors of the vehicle are closed”) in which the interior light generates no light, a low setting ([0007] “intensity from zero to maximum value” NOTE: it is obvious that a value just above zero would be considered low) in which the interior light generates a first amount of light, and a high setting ([0007] “intensity from zero to maximum value”) in which the interior light generates a second amount of light that is greater than the first amount of light ([0011] “ambient light is adjusted dependent on an intensity of light striking on a front of the vehicle such that the intensity of the ambient light increases when the intensity of the light striking on the front of the vehicle increases”); and an ambient light sensor (Fig. 1: 18, 20) located in the vehicle cabin ([0055] “located at the windshield of the vehicle”; [0067]) and configured to detect an ambient amount of light ([0055] “sensor signal representing information about the intensity of ambient light in the environment of the vehicle”) in the vehicle cabin, wherein the ECU (Fig. 30) is further configured to adjust the interior light between the off setting ([0069] “without oncoming vehicles or preceding vehicles. In this situation, there is a good visibility of a driving lane in front of the vehicle…the ambient light in the interior space is turned off”), the low setting, and the high setting based on the ambient amount of light in the vehicle cabin .
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Sarabia and Meisner with adjustable interior light intensity as taught by Mioc in order to improve visual receptivity of the driver when driving at night since driving in darkness with oncoming headlight can causes the driver’s eyes to get tired or blinded [0015].

Regarding Claim 13, Gauthier, Sarabia and Meisner teach the system with all the limitations as claimed in claim 11 except an interior light located in a vehicle cabin, configured to illuminate at least one of a meter or a gauge inside of the vehicle cabin, and having at least an off setting in which the interior light generates no light, a low setting in which the interior light generates a first amount of light, and a high setting in which the interior light generates a second amount of light that is greater than the first amount of light; and an ambient light sensor located in the vehicle cabin and configured to detect an ambient amount of light in the vehicle cabin, wherein the ECU is further configured to adjust the interior light between the off setting, the low setting, and the high setting based on the ambient amount of light in the vehicle cabin.
Mioc is in the field automotive lighting (abstract) and teaches an interior light ([0006] “a lamp for ambient light in an interior space”) located in a vehicle cabin (Fig. 5), configured to illuminate at least one of a meter or a gauge (Fig. 5: dashboard) inside of the vehicle cabin, and having at least an off setting ([0007] “is turned off when the vehicle is locked or all doors of the vehicle are closed”) in which the interior light generates no light, a low setting ([0007] “intensity from zero to maximum value” NOTE: it is obvious that a value just above zero would be considered low) in which the interior light generates a first amount of light, and a high setting ([0007] “intensity from zero to maximum value”) in which the interior [0011] “ambient light is adjusted dependent on an intensity of light striking on a front of the vehicle such that the intensity of the ambient light increases when the intensity of the light striking on the front of the vehicle increases”); and an ambient light sensor (Fig. 1: 18, 20) located in the vehicle cabin ([0055] “located at the windshield of the vehicle”; [0067]) and configured to detect an ambient amount of light ([0055] “sensor signal representing information about the intensity of ambient light in the environment of the vehicle”) in the vehicle cabin, wherein the ECU (Fig. 30) is further configured to adjust the interior light between the off setting ([0069] “without oncoming vehicles or preceding vehicles. In this situation, there is a good visibility of a driving lane in front of the vehicle…the ambient light in the interior space is turned off”), the low setting, and the high setting based on the ambient amount of light in the vehicle cabin.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Sarabia and Meisner with adjustable interior light intensity as taught by Mioc in order to improve visual receptivity of the driver when driving at night since driving in darkness with oncoming headlight can causes the driver’s eyes to get tired or blinded [0015].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier, Sarabia and Meisner as applied to claim 1 and further in view of Chen (US 2018/0186279).

    PNG
    media_image1.png
    534
    810
    media_image1.png
    Greyscale

Example A

Regarding Claim 4, Gauthier teaches the system of claim 1 wherein the environmental condition includes at least one of fog, rain, or snow (col13 ln45-50 “such as wet weather conditions (e.g., snow, rain, fog)”) 
Gauthier does not explicitly teach in Fig. 1 the ECU is further configured to adjust the orientation of the light to increase an angle between the light generated by the headlight and a longitudinal axis of the vehicle in response to detection of the at least one of the fog, the rain, or the snow.  However, col13 ln55-63 teaches “when the additional data gathered indicates that the current weather conditions include rain, snow, or fog, the ECU may determine that sensed light is a result of the high beam headlights being reflected from the water droplets in the air. Thus, when the ECU determines that the vehicle is driving in wet weather conditions based and likely causing the high beam headlights to be reflected from the moisture in the air, the ECU may turn off the high beam headlights” and abstract “The headlights may then be switched to the low beam mode when it is determined that the likelihood of at least one of the environmental condition, the road condition, and the driving condition meets or exceeds a threshold condition.”  It would have been obvious to one of ordinary skill to combine the teaching of Gauthier to adjust the angle of the light (low beam has a larger/higher angle reference compared to the high beam see above Example A) in response to weather condition since increasing the angle of the light by using the low beam reduces the glare while provide optimum roadway illumination under highly reflective weather conditions (col1 ln20-30).  Therefore, the subject matter claimed would have been obvious in view of Gauthier.
Gauthier does not teach the ECU is further configured to adjust the orientation of the headlight to increase an angle between the light generated by the headlight and a longitudinal axis of the vehicle in response to detection of the at least one of the fog, the rain, or the snow.
Chen is in the field of vehicle lighting (abstract) and teaches the ECU (Fig. 10: MCU) is further configured to adjust the orientation (Figs. 4-9: angle adjustment) of the headlight to increase an angle ([0004] “headlamp based on AFS (Adaptive Front-lighting System) in traditional light source headlamp system, it implements adaptive lighting mainly by mechanical means, such as adjusting up and down, left and right direction of illumination of the lamp holder mainly by using following-up steering technology or through variable beam pattern produced by different light-cutting devices”) between the light generated by the headlight and a longitudinal axis (it is obvious that the longitudinal axis is change when the angle changes as well as dip/high beam change) of the vehicle in response to detection of the at least one of the fog, the rain, or the snow ([0053] “the vehicle body master control MCU controlling the dipped beam and high beam following-up adaptive beam pattern control system, the light compensation system and the color temperature control system through the headlamp AFS subsystem AU; the vehicle body sensor group consisting of a vehicle body speed sensor, a vehicle body dip angle or rotation angle sensor, a vehicle body heavy load sensor, a vehicle body road vibration sensor, a steering wheel steering angle sensor, a rainfall sensor, a haze or snow sensor and a downtown environmental sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Sarabia and Meisner with headlight orientation adjustment as taught by Chen in order to direct the output light beam angle based on road and environmental conditions since changing light angle reduce the amount of light glare by reflective surfaces [0055]. 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier, Sarabia and Meisner as applied to claims 1 and 16 in view of Bechtel (US 2009/0010494).
Regarding Claim 6, Gauthier teaches the system of claim 1 further comprising a taillight configured to generate light to be at least partially directed away from the vehicle to notify following vehicles of the presence of the vehicle (col13 ln15-20 “ECU may determine that the sensed light ahead is likely from the headlights and/or tail lights from the indicated vehicles ahead”; it is obvious that the instant vehicle is also directing tail light away to notify the following vehicle”).

Bechtel is in the field of vehicle lighting (abstract) and teaches the ECU is further configured to at least one of increase an intensity of the taillight ([0234] “When the controller determines that snow is falling…the brightness of the vehicle's tail lights and/or brake lights may be increased to increase the visibility of the vehicle to other rearward vehicles”) based on the environmental condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier Sarabia and Meisner with increased tail light intensity as taught by Bechtel in order to provide better visibility to other drivers since the environmental condition reduces visibility due to snow [0234].

Regarding Claim 19, Gauthier teaches the method of claim 16 further comprising: generating, by a taillight, light to be at least partially directed away from the vehicle to notify following vehicles of the presence of the vehicle (col13 ln15-20 “ECU may determine that the sensed light ahead is likely from the headlights and/or tail lights from the indicated vehicles ahead”; it is obvious that the instant vehicle is also directing tail light away to notify the following vehicle).
Gauthier Sarabia and Meisner do not teach at least one of: increasing, by the ECU, an intensity of the taillight based on the environmental condition, or directing, by the ECU, a laser beam towards a roadway behind the vehicle to increase visibility of the vehicle based on the environmental condition.
Bechtel is in the field of vehicle lighting (abstract) and teaches at least one of: increasing, by the ECU, an intensity of the taillight based on the environmental condition ([0234] “When the controller determines that snow is falling…the brightness of the vehicle's tail lights and/or brake lights may be increased to increase the visibility of the vehicle to other rearward vehicles”), or directing, by the ECU, a laser 
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Sarabia and Meisner with increased tail light intensity as taught by Bechtel in order to provide better visibility to other drivers since the environmental condition reduces visibility due to snow [0234].

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier, Sarabia and Meisner as applied to claims 1 and 11 in view of Gupta (US 2017/0345299).
Regarding Claim 7, Gauthier teaches the system of claim 1 further comprising: an image sensor (Fig. 1: 162) configured to detect a presence of a second vehicle in a vicinity of the vehicle (col5 ln9-11“cameras 162 may also detect and locate light emissions (e.g., street lights, approaching headlights from an oncoming vehicle, etc.)”); and a display (Fig. 1: 166; col14 ln55-60 “computing component 500 may represent, for example, computing or processing capabilities found within a self-adjusting display”; col15 ln5-8 “Computing component 500 might include, for example, one or more processors, controllers, control components, or other processing devices. This can include a processor, and/or any one or more of the components making up navigation system”) located in a vehicle cabin and configured to display information (it is obvious that navigation will display info via the display).
Gauthier Sarabia and Meisner do not teach the ECU is further configured to: determine a low visibility condition when the environmental condition reduces visibility in the environment of the vehicle, and control the display to output a representation of the second vehicle when the ECU determines the low visibility condition.
Gupta is in the field of vehicle control (abstract) and teaches the ECU is further configured to: determine a low visibility condition (Fig. 4B: 418) when the environmental condition reduces Fig. 4B: 106 cannot see section 418), and control the display to output a representation of the second vehicle (Fig. 4C: 108a using combine view 440) when the ECU determines the low visibility condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Sarabia and Meisner with display showing representation of a second vehicle as taught by Gupta in order to provide better visibility to the driver since this allow the driver to anticipate oncoming objects (e.g., car, potholes, etc.) [0110].

Regarding Claim 8, the combination of Gauthier, Sarabia and Meisner and Gupta teach the system of claim 7 further comprising a windshield (Gupta Fig. 4C: 404), wherein the display is located on the windshield such that the representation of the second vehicle is overlaid on the windshield to illustrate a location of the second vehicle relative to the vehicle (Gupta Fig. 4C: 108a is shown on the windshield).

Regarding Claim 15, Gauthier teaches the system of claim 11 further comprising: an image sensor (Fig. 1: 162) configured to detect a presence of a second vehicle in a vicinity of the vehicle (col5 ln9-11“cameras 162 may also detect and locate light emissions (e.g., street lights, approaching headlights from an oncoming vehicle, etc.)”); and a display (Fig. 1: 166; col14 ln55-60 “computing component 500 may represent, for example, computing or processing capabilities found within a self-adjusting display”; col15 ln5-8 “Computing component 500 might include, for example, one or more processors, controllers, control components, or other processing devices. This can include a processor, and/or any one or more of the components making up navigation system”) located in a vehicle cabin and configured to display information (it is obvious that navigation will display info via the display).

Gupta is in the field of vehicle control (abstract) and teaches the ECU is further configured to: determine a low visibility condition (Fig. 4B: 418) when the environmental condition reduces visibility in the environment of the vehicle (Fig. 4B: 106 cannot see section 418), and control the display to output a representation of the second vehicle (Fig. 4C: 108a using combine view 440) when the ECU determines the low visibility condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Sarabia and Meisner with display showing representation of a second vehicle as taught by Gupta in order to provide better visibility to the driver since this allow the driver to anticipate oncoming objects (e.g., car, potholes, etc.) [0110].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844